Exhibit CERTIFICATION OF CHIEF FINANCIAL OFFICER OF ICO, INC. PURSUANT TO 18 U.S.C. § 1350 In connection with the accompanying quarterly report on Form 10-Q for the quarter ended December31, 2009 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Bradley T. Leuschner, the Chief Financial Officer of ICO, Inc., hereby certify, to my knowledge, that: 1.The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2.The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the registrant. /s/ Bradley T. Leuschner Name: Bradley T. Leuschner Chief Financial Officer Date: February 4, 2010 This certification is furnished solely pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 and shall not be deemed to be a part of the Report or “filed” for any purpose whatsoever.
